DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 4-10 and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings...the inventor's lexicography must prevail ...." Id.
Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. Cryptographic puzzles and scheduling transactions, such as proof-of work and time-lock puzzles is old and well known as evidenced by numerous prior art cited in the record including NPL Tsang (2008) Combating Spam and Denial-of-Service Attacks with Trusted Puzzle Solvers and Merriam (2019) Ethereum Alarm Clock 1.0.0 documentation. Constructing a digital time-lock contract between an agent and a client on a blockchain and releasing keys based on certain conditions of the transaction being satisfied, such as setting up a puzzle for releasing a secret (i.e. a private key) within a specified time window is also old and well known as evidenced by numerous prior art 

The cited prior art, however, does not teach or suggest, alone or in combination: before facilitating release of the cryptologically-locked asset transaction at an exchange circuitry, determining the address for the leading exchange party based on the cryptologically-locked asset transaction; causing the network interface circuitry to send the request for the exchange key to the leading exchange party; at a network interface circuitry send a request for the exchange key to the leading exchange party at an address for the leading exchange party; and obtain the exchange key to facilitate release of the cryptologically-locked asset transaction, the exchange key originating from the leading exchange party; and, responsive to the request, at the exchange circuitry, accessing the exchange key via the network interface circuitry; and verifying the exchange key against the peer challenge, as required by independent claims 1, 29 and 36.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/E.C./Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685